Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 1 of 16 PageID #: 8




                           EXHIBIT B
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 2 of 16 PageID #: 9




                 TRUCKER’S NATIONWIDE, INC



     September 11th, 2020


    BDS Freight Lines Limited
    17 Runnymede Cres
    Brampton ON L6R 0L2
    Canada


    Re: Plaintiffs Original Petition and Discovery Requests to Defendants

    Dear Sirs:

    Enclosed is a service of process received by our agent for the State of Texas and accepted
    on your behalf.

    Our company. Trucker’s Nationwide, Inc. filed your BOC-3 for you and provides process
    agents for you in all 50 states, which is a requirement of the FMCSA to maintain your
    operating authority.

    If you have any questions, please call.


    Sincerely,



    Robb Rasmussen
    President




                 i P.P. Box 43                      PHONE      800 376-7170
                 I Larchwood, IA 51241              FAX        605 332-5547
                                                    EMAIL      info@truckersnation.org
                                                    WEB site   www.truckersnation.org
 Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 3 of 16 PageID #: 10
 F"'                                    ’                     '^’                                                        .sCcJ^t‘Z
                                                                              •■’’ **“’■                                     '■■

                                                           CAUSE NO 20-0726                                              ’

 SHARON PERKINS, INDIVIDUALLY                                                                   IN THE 71st JUDICIAL DISTRICT COURT
                                                                                                        OF HARRISON COUNTY, TEXAS
j AND AS REPRESENTATIVE OF THE ESTATE OF KELVIN PERKINS

 vs.

 GOPINDER MANGAT; BDS FREIGHT LINES LIMITED

                                                               CITATION

  TO: THE SHERIFF OR ANY CONSTABLE OF TEXAS                                                      THE STATE OF TEXAS
      OR ANY OTHER AUTHORIZED PERSON                                                             COUNTY OF HARRISON

 TO: BDS FREIGHT LINES LIMITED, THROUGH RESGISTERED AGENT
     FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION, TRUCKER NATIONWIDE, INC, REGISTERED AGENT
     933 BRAODWAY STREET
      LARCHWOOD, IOWA 51241

 Attached is a copy of PLAINTIFF’S ORIGINAL PETITION ANO DISCOVERY REQUESTS TO DEFENDANTS. This instrument was
 filed on the 22rd day of July, 2020, in the above cited cause number and court. The Instrument attached describes the claim against
 you.

   You have been sued. You may employ an attorney. If you or your attorney does not file a written answer with the District Cierk who
 issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
 petition, a default judgment may be taken against you.

 TO OFFICER SERVING:

         This citation is issued 23rd day of July, 2020, under my hand and seal of said Court.

                                                                                      SHERRY GRIFFIS
                                                                                      Harrison County, Texas
                                                                                      Harrison County Courthouse
                                                                                      200 W. Houston St., STE 234
                                                                                      Marshall, TX 75670




 issued at the request of  4’
 WITHERITE LAW GROUP, PLLC
 ADEWALE ODETUNDE
 10440 N. CENTRAL EXPRESSWAY SUITE 400
 DALLAS, TEXAS 75231-2228

                                                 OFFICER/AUTHORIZED PERSON RETURN
Came to hand at           o’clock .m., on the           day of              , 20 .
 Executed at                               ______ in                   County at      o’clock ,m.
on the         day of              , 20 , by delivering to
defendant, in person, a true copy of this citation together with the accompanying copy of the petition
attached thereto and I endorsed on said copy of the citation the date of delivery.
To certify which I affix my hand officially this       day of             , 20__.
          Fee $
                                                                                   of          County, Texas
                                                                  by                          Deputy
             Affiant
On this day,                                       , known to me to be the person whose signature appears on the foregoing return,
personally appeared. After being duly swom, he/she stated that this citation was executed by him/her in the exact manner recited on
the return.
SWORN TO AND SUBSCRIBED BEFORE ME ON                                           20__.
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 4 of 16 PageID #: 11
                                                                                               Filed 7/22/2020 4:26 PM
                                                                                                           Sherry Griffis
                                                                                                           District Clerk
                                                                                                Harrison County, Texas
                                                                                           Brandy Lindemann
                                                    20-0726                                                      Deputy
                                   CAUSE NO.

     SHARON PERKINS, INDIVIDUALLY                   §              IN THE DISTRICT COURT OF
     AND AS REPRESENTATIVE OF THE                   §
     ESTATE OF KELVIN PERKINS;                      §
                                                    §
              Plaintiff,                            §
                                                    §
     VS.                                            §              HARRISON COUNTY, TEXAS
                                                    §
     GOPINDER MANGAT; AND BDS                       §
     FREIGHT LINES LIMITED;                         §
                                                    §                 71st
              Defendants.                           §                        JUDICIAL DISTRICT

               PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS TO
                                      DEFENDANTS

                  Plaintiff Sharon Perkins, individually and as representative of the estate of

           Kelvin Perkins, files Plaintiff's Original Petition complaining of Defendants

        Gopinder Mangat and BDS Freight Lines Limited.

                                   I. DISCOVERY CONTROL PLAN

                  Discovery is intended to be conducted under Level 3 pursuant to Rule 190

        of the Texas Rules of Civil Procedure.

                              II. RULE 47 PLEADING REQUIREMENTS

                 As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

           counsel states that the damages sought are in an amount within the

           jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

           Procedure, Plaintiffs counsel states that Plaintiff seeks monetary relief of over

           $1,000,000. The amount of monetary relief actually awarded, however, will

           ultimately be determined by a jury. Plaintiff also seeks pre-judgment and post­

           judgment interest at the highest legal rate.




        PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
        - Page 1
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 5 of 16 PageID #: 12




                                           ill. PARTIES

              Plaintiff Sharon Perkins is an individual resident of Marshall, Harrison

       County, Texas. Her driver’s license number is *****621 and her social security

       number is ***-**-*747.

              Defendant Gopinder Mangat is an individual resident of Ontario Canada.

       His address is 39 Switchback Trail, Brampton, Ontario L6R 3H1. Pursuant to the

       Hague Service Convention, service of process may be obtained on Defendant by

       serving this pleading and the citation, issued in the name of the Defendant,

       Gopinder Mangat, through international private process service.

              Defendant BDS Freight Lines Limited is a foreign corporation doing

       business in the state of Texas. Its principal place of business is in Ontario,

       Canada, located at 17 Runnymede Crescent, Brampton, Ontario L6R 0L2. It may

       be served with process by serving its registered agent identified through the

       Federal Motor Carrier Safety Administration, Truckers Nationwide, inc., at 933

       Broadway Street, Larchwood, Iowa 51241.

                                IV. JURISDICTION AND VENUE

              The Court has jurisdiction over the controversy because the damages are

       within the jurisdictional limits of this Honorable Court.

              This Court has venue over the parties to this action since the incident

       complained of herein occurred in Harrison County, Texas. Venue therefore is

       proper in Harrison County, Texas pursuant to the Texas Civil Practice &

       Remedies Code §15.002.




       PLAINTIFFS ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
       - Page 2
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 6 of 16 PageID #: 13




                                          V. FACTS

             This lawsuit arises out of a motor vehicle collision that occurred on or

       about Tuesday, November 19, 2019 on State Highway 43 within the city limits of

       Marshall, Harrison County, Texas. Decedent Keivin Perkins was operating his

       vehicle southbound on State Highway 43. Defendant Gopinder Mangat was

       operating his 18-wheeler northbound on State Highway 43 in the left passing

       iane. Decedent Kelvin Perkins briefly veered over the double yellow dividing lines

       and into Defendant’s lane of traffic. Defendant Gopinder Mangat took improper

       evasive action and attempted to steer to the left, into the oncoming lanes of

       traffic, and crashed into Decedent’s oncoming vehicle causing Decedent’s

       vehicle to become entangled with Defendant’s tractor and pulled backwards. All

       vehicles traveled across the southbound lanes of traffic and came to a rest on the

       side of the road where all vehicles burned. Decedent Kelvin Perkins was

       pronounced dead at the scene of the incident.

                                   VI. CAUSES OF ACTION

       A.     NEGLIGENCE - DEFENDANT GOPINDER MANGAT

             At the time of the motor vehicle collision, Defendant Gopinder Mangat was

       operating his 18-wheeler negligently. Specifically, Defendant had a duty to

       exercise ordinary care and operate his 18-wheeler reasonably and prudently.

       Defendant breached that duty in one or more of the following respects:

             1.     Defendant failed to keep such proper lookout and attention to the
                    roadway as a person or ordinary prudence would have kept under
                    the same or similar circumstances;

             2.     Defendant changed lanes when unsafe to do so;




      PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
      - Page 3
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 7 of 16 PageID #: 14




               3.    Defendant failed to keep an assured safe distance from Decedent's
                     vehicle;

               4.    Defendant failed to maintain proper control of his 18-wheeler as a
                     person using ordinary care would have done under the same or
                     similar circumstances;

               5.     Defendant failed to timely apply the brakes of his 18-wheeler in
                      order to avoid the collision in question;

               6.     Defendant failed to take proper evasive action;

               7.     Defendant failed to obtain or have the necessary knowledge,
                      training and experience to safely operate his 18-wheeler;

               8.     Defendant failed to safely operate his 18-wheeler;

               9.     Defendant failed to maintain a knowledge and understanding of
                      state and federal motor carrier safety regulations pertaining to
                      procedures for safe vehicle operations in violation of 49 C.F.R. §
                      383.111; and

               10.    Defendant failed to have or apply all of his mental faculties because
                      he was distracted by cell phone usage.

       B.      NEGLIGENT ENTRUSTMENT - DEFENDANT BDS FREIGHT LINES
               LIMITED

               As an additional cause of action, Plaintiff would show that at the time and

       on the occasion in question, Defendant BDS Freight Lines Limited was the owner

       of the vehicle driven by Defendant Gopinder Mangat. Defendant BDS Freight

       Lines Limited entrusted the vehicle to Defendant Gopinder Mangat. Defendant

       Gopinder Mangat was unlicensed, incompetent, and/or reckless and Defendant

       BDS Freight Lines Limited knew or should have known that Defendant Gopinder

       Mangat was unlicensed, incompetent, and/or reckless. Defendant Gopinder

       Mangat's negligence on the occasion in question proximately caused the

       collision.




       PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
       - Page 4
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 8 of 16 PageID #: 15




        C.      RESPONDEAT SUPERIOR - DEFENDANT BDS FREIGHT LINES
                LIMITED

                Additionally, Plaintiff would show that at the time and on the occasion

        complained of, Defendant Gopinder Mangat was in the course and scope of his

        employment with Defendant BDS Freight Lines Limited thereby making

        Defendant BDS Freight Lines Limited liable under the doctrine of Respondeat

        Superior.

        D.      NEGLIGENCE - DEFENDANT BDS FREIGHT LINES LIMITED

                Defendant BDS Freight Lines Limited failed to properly train and/or

             supervise Defendant Gopinder Mangat in order to prevent such accident.

        E.      GROSS NEGLIGENCE - DEFENDANT BDS FREIGHT LINES LIMITED

                In addition to actual damages, Plaintiffs seek to recover exemplary or

        punitive damages from Defendant BDS Freight Lines Limited because

        Defendant’s conduct was of such character as to constitute gross negligence.

        Defendant BDS Freight Lines Limited’s actions in connection with the collision

        involved an extreme degree of risk, considering the probability and magnitude of

        the potential harm to Decedent and to other users of the public roadways.

        Defendant BDS Freight Lines Limited had actual, subjective knowledge of the

        risk involved, but nevertheless acted in conscious indifference to the rights,

        safety, and welfare of others, including the Decedent, when Defendant BDS

        Freight Lines Limited chose to allow Defendant Gopinder Mangat to operate a

        tractor-trailer under Defendant BDS Freight Lines Limited’s motor carrier

        authority on public roadways at the time of the collision.




       PLAINTIFFS ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
       - Page 5
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 9 of 16 PageID #: 16




              Each of the above and foregoing acts and omissions, singularly or in

        combination, constituted the negligence that was the proximate cause of the

        motor vehicle collision and consequently the injuries and damages of Plaintiff.

                             VII. WRONGFUL DEATH DAMAGES

               Plaintiff sues the Defendants herein to recover damages for the wrongful

        death of Decedent Kelvin Perkins. Plaintiff has sustained damages, loss of

        consortium, grief and mental anguish. The death of Decedent Kelvin Perkins and

        the damages sustained by Plaintiff were proximately caused by the negligence of

        Defendants. Plaintiff seeks to recover monetary damages for:

               a.    Loss of companionship and society in the past and future, that is,
                     the loss of the positive benefits flowing from the love, comfort,
                     companionship, and society that Plaintiff Sharon Perkins would
                     have received from Kelvin Perkins had he lived; and

               b.    Mental anguish in the past and future, that is, the emotional pain,
                     torment, and suffering experienced by Plaintiff Sharon Perkins
                     because of the death of Kelvin Perkins.

                                   Vill. SURVIVAL DAMAGES

              As a proximate result of Defendants’ negligence, Plaintiff Sharon Perkins,

        as Representative of the Estate of Kelvin Perkins, suffered extensive damages.

        Plaintiff Sharon Perkins, as Representative of the Estate of Kelvin Perkins, seeks

        to recover monetary damages for:

               a.    The physical pain and emotional pain, torment, and suffering
                     experienced by Kelvin Perkins before his death as a result of the
                     collision in question; and

               b.    Funeral and burial expenses for Kelvin Perkins.




        PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
        - Page 6
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 10 of 16 PageID #: 17




                                    IX. EXEMPLARY DAMAGES

              Defendants had actual, subjective awareness they were creating a

       condition where grave injury or death was foreseeable. Nonetheless, they were

       consciously indifferent to this unreasonable risk and their acts and omissions,

       therefore, involved an extreme degree of risk when viewed objectively from the

       Defendants' standpoint. Plaintiff is therefore entitled to exemplary damages.

                               X.    REQUEST FOR DISCLOSURE

              Pursuant to Rule 194 of the Texas Rules of Civil Procedure Defendants

       are requested to disclose, within fifty (50) days of service of this request, the

       information or material described in Rule 194.2 (a)-(l).

                                XI. DISCOVERY DOCUMENTS

              Contemporaneously with this petition, Plaintiff serves to Defendants

       Plaintiffs First Set of Interrogatories, First Request for Admissions, First Request

       for Production and Request for Privilege Log to Defendants.

                     XII. INTENT TO USE DEFENDANTS' DOCUMENTS

              Plaintiff hereby gives notice of intent to utilize items produced in discovery

       against the party producing same. The authenticity of such items is self-proven

       perTRCP 193.7.

                          XIII. JURY TRIAL AND OBJECTION TO E-JURY

              Plaintiffs demand a trial by jury and include the appropriate jury fees.

       Plaintiffs object to an electronic jury pool in this case. A jury pool assembled

       solely based upon electronic responses does not accurately represent the

       Harrison County community as a whole.




       PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
       - Page 7
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 11 of 16 PageID #: 18




                                   XIV. U.S. LIFE TABLES

             Notice is hereby given to the Defendants that Plaintiff intends to use the

       U.S. Life Tables as prepared by the Department of Health and Human Services.

                                          XV. RELIEF

                    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the

       Defendants be cited to appear and answer herein, that this cause be set fortrial

       before a jury, and that the Plaintiff recovers judgment of and from the

       Defendants, for her damages together with the costs of suit, pre-judgment and

       post-judgment interest.

                                          Respectfully submitted,

                                         WITHERITE LAW GROUP, PLLC


                                     BY: /s/Adewale Odetunde
                                         ADEWALE ODETUNDE
                                         State Bar No. 24088146
                                         adewale.odetunde@witheritelaw.com
                                         SHELLY GRECO
                                         State Bar No. 24008168
                                         shellv.qreco@witheritelaw.com
                                         10440 N. Central Expressway
                                         Suite 400
                                         Dallas, TX 75231-2228
                                         214/378-6665
                                         214/378-6670 (fax)

                                         ATTORNEYS FOR PLAINTIFF




       PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS
       - Page 8
      Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 12 of 16 PageID #: 19
                                                  REQUEST
                        FOR SERVICE ABROAD: OF JUDICIAL OR EXTRA JUDICIAL DOCUMENTS
                                                              DEMANDS
                                      AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L ’STRANGER
                                               D 'UN ACTE JUDICIARE OU EXTRAJUDICIAIRE
                                     Convention on the service abroad of judicial and extrajudicial documents in civil or
                                              commercial matters, signed at The Hague, November 15,1965
                     Convention relative a la signification eta la notification a I ‘stronger des actesjudiciaires ou extrajudiciaires en matiere civile
                                                         ou commercials, signee d La Hage, le 15 Novembre 1965.

                 Identity and address of th e applicant                                                       Address of receiving authority
                   Indentite et adresse du requerant                                                          Adrese de 1’autorite destinataire

              L. Celeste Ingalls**                                                                  Ministry of the Attorney General
              Crowe Foreign Services                                                                Ontario Court of Justice
              1020 SW Taylor Street, Suite 240                                                      393 Main Street
              Portland, Oregon 97205                                                                Haileybury, ON P0J1K0
              USA                                                                                 * Canada
              Email: Lci@foreignservices.com
              Fax Number: 1-503-222-3950                                                            T (705) 672-3395 ext. 214 F (705) 672-3360
    The undersigned applicant has the honour to transmit - in duplicate - the documents listed below and, in conformity with article 5 of the
    above-mentioned Convention, requests prompt service of one copy thereof on the addressee, i.e.,
           (identity and address)
    Le requerant soussigne a I 'honneurdefaire parvenir - en double exemplaire -al 'autorite destinataire les documents ci-dessous enumeres
    en lapriant conformement d I’article 5 de la Conventionprecitee, d'en faire remettre sans retard un exemplaire cm destinataire, savior:
           (identite et adresse)
                                                                      Gopinder Mangat
                                                                    39 Switchback T rail
                                                                   Brampton, ON L6R 3H1
 Ep         (a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5 of the Convention.*
t               a) selon lesformes legales (article 5, alinea premier, lettre a).
□           (bJ^n-aeeordaneewith-thefWlowiagftaptoitaMaethed^sub-^aF^Mph-C^-efthe^wstpaeBgF^bHefaFg^S)^
            ---- b) ' Scion la forme partieuliere suivante (artiele-Sralitteapremier, lettre b):

□           (e)-by-delivery-te-the-addresseerif;4w-aeeepts-ii-v®lHntftHly-(seeend4wragraph-ef-artiele-S)i!T
                c) Ic eas cchcant, par remisesimple (arttdc 5, alinea-2^
The authority is requested to return or to have returned to the applicant a copy of the documents - and of the annexes* - with a certificate as
provided on the reverse side.
   Cette autorite est price de renvoyer ou defaire renvoyerau requerant un exemplaire de Tacte- etde ses annexes - avec I 'attestation figurant
   au verso.
List of documents
Enumeration des pieces                                               Done at Portland, Oregon, USA, the                               day of               , 2020.
                                                                     Fait a Portland, Oregon, USA, le...

                                                                     Signature and/or stamp.
Haque “Summary" (2 pages)                          Signature et/ou cachet
Citation
Plaintiffs Original Petition
Plaintiffs First Set of Interrogatories (Gopinder Mangat)
Plaintiffs First Set of interrogatories (BPS Freight Lines)
Authorization for the Release of Records
Order




*      Delete if inappropriate
       Raver les mentions inutiles

**          Authorized applicant pursuant to Rule 4(c)(2) of the
            Federal Rules of Civil Procedure, Public Law 97-462
            And Texas District Court Order
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 13 of 16 PageID #: 20




       The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,
       L'autorite scussignde a fbonheut d’attester conformement a I’article 6 de ladite Convention,

       Q 1. that the document has been served*
                  que ia demand© a dte execute©*
                                                                        - ,   ... - - - -   - - -      -     -- v       v
           — the (date) / le (date):
           — at (place, street, number):
                 S {locality, rue, nurnero):                                                                                 . I

           — in one of the foilowing methods authorised by Article 5:
                dans une des formes suivantes prevues £ I’article 5 :
          I I       a)    in accordance with the provisions of sub-paragraph a) of the first paragraph of
                          Article 5 of the Convention*
                          seton les formes legates (article 5, allnia premier, lettre a)*

          l~~l      b)    in accordance with the following particular method*:
                          selon la forme particulfere suivante*:



                                iwjiniycr JHHUp.rer



        The documents referred to in the request have been delivered to:
        Les documents mentionnAs dans la demands ont ete remis & :

         identity and description of person:
         identity st qualite de la personae:


        Relationship to. the. addressee ■(family,
        business or other):
        Liens de parenfo, de subordination ou autres, avec le
        destinataire de I’acte:

       Q] 2. that the document has not been served, by reason of the following facts*:
                  que la demands n’a pas 4te executes, en raison des faits suivants*:




        d In conformity with the second paragraph of Article 12 of the Convention, the applicant is
              requested to pay or reimburse the expenses detailed in the attached statement*.
             Conformdment £ I’article 12, alinda 2, de ladite Convention, le requerant est prte de payer ou de rembourser les frais
             doht le detail figure au memoire ci-joint*.

        Annexes/Annexes

         Documents returned:
         Pieces renvoyees:

         In appropriate cases, documents establishing
         the service:
         Le cas ecrteant, les documents justificatifs de
         •’execution:
         * if appropriate 1 s’ii y a lieu

         Done at / Fait &                                               j Signature and/or stamp                               i
                                                                        ! Signature et / ou cachet                             (
         The / le

                                                         -              i                                                      |




      Permanent Bureau September 2011
    Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 14 of 16 PageID #: 21

                                       SUMMARY OF THE DOCUMENT TO BE SERVED
                                                        ELEMENTS ESSENTIELS DE L’ACTE
                    Convention on the service abroad of judicial and extrajudicial documents in civil or commercial
                                          matters, signed at The Hague, November 15,1965
                       Convention relative a la signification el a la notification a I 'etranger des actes judiciaries el extrajudiciares
                                      en matiere civile du commerciale, signee d La Hage, le 15 Novembre 1965.
                                                                (article 5, fourth paragraph)
                                                                         (article 5, alinea 4)


Name and address of the requesting authority:                                L. Celeste Ingalls
Norn el adresse de Tautorite requeranle:                                     CfOWe Foreign Services
                                                                             1020 SW Taylor Street, Suite 240
                                                                             Portland, Oregon, USA 97205

Particulars of the parties*:            Sharon Perkins                                                                                      ....PLAINTIFFS
indentite des parties:                  Gopinder Mangat, et al.                                                                             DEFENDANTS

                                                          JUDICIAL DOCUMENT**
                                                                    ACTE JUDICIAIRE

Nature and purpose of the document:
Nature et objet del'acte: To give notice to defendant, Gopinder Mangat, of a claim for civil damages and to summon
him to answer the claim.

Nature and purpose of the proceedings, and, where appropriate, the amount in dispute:
Nature et objet de I ’ instance, le cos echeant, le montant du litige:
Civil claim for negligence and related actions. Plaintiffs’ claims include, but are not limited to, allegations that the
accident which occurred on or about November 19, 2019 was the result of the Defendant’s negligence in
operating the motor vehicle in question, causing the death of Plaintiff, Kelvin Perkins. Plaintiffs seek damages in
an amount to be determined, interest, costs of suit, and such other and further relief as the court deems just and
proper.

Date and place for entering appearance**:                                    N/A
Date et lieu de la comparution:
Court which has given judgment**:                                           N/A
Juridiction qui a rendu la decision:
Date of judgment**:                                                         N/A
Date de la decision:
Time limits stated in the document**:
indication des deltasfigurant dans Tacte: Defendant Is required to file a WRITTEN ANSWER with the Court by 10:00
AM on the Monday next following the expiration of twenty (20) days after having received the Citation and other
documents herein.

                                                     EXTRAJUDICIAL DOCUMENT*
                                                               ACTE EXTRAJUDICIAIRE

Nature and purpose of the document:                             N/A
Nature et objet de I 'acte:
Time limits stated in the document**:                           N/A
Indication des deltasfigurant dans I ’acte:
* If appropriate, identity and address of the person interested in the transmission of the document
   S ’il y a lieu, identite et adresse de la persome interessee d la transmission de Tacte.
** Delete if inappropriate.
   Rayer les mentions inutiles.
Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 15 of 16 PageID #: 22

                               SUMMARY OF THE DOCUMENT TO BE SERVED
                                            PAGE 2 OF 2

        Convention on the Service Abroad ofJudicial and Extrajudicial Documents in Civil or Commercial Matters,
                                    signed at The Hague, the ISth ofNovember 1965
                                              (Article 5, fourth paragraph)

              Identite et adresse du destinataire I Identity and address of the addressee I



                                              Gopinder Mangat
                                             39 Switchback Trail
                                           Brampton, ON L6R3H1

                                                    IMPORTANT

LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET
OBLIGATIONS. LES ((ELEMENTS ESSENTIELS DE L'ACTE» VOUS DONNENT QUELQUES
INFORMATIONS SUR SA NATURE ETSON OBJETIL EST TOUTEFOIS INDISPENSABLE DE LIRE
ATTENTIVEMENT LE TEXTE MEME DU DOCUMENT IL PEUT ETRE NECESSAIRE DE
DEMANDER UN AVIS JURIDIQUE

SI VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE
D’OBTENIR L'ASSISTANCE JUDICIAIRE ETLA CONSULTATION JURIDIQUE SOITDANS VOTRE
PAYS SOIT DANS LE PAYS D'ORIGINE DU DOCUMENT
LES DEMAN DES DE RENSEIGNEMENTS SUR LES POSSIBILITES D’OBTENIR L'ASSISTANCE
JUDICIAIRE OU LA CONSULTATION JURIDIQUE DANS LE PAYS D'ORIGINE PEUVENT ETRE
ADRESSEESA:
                         State Bar of Texas, Lawyer Referral
                                  Texas Law Center
                                1414 Colorado Street
                                Austin, Texas 78701
                              Telephone: 512-427-1463
                                                    IMPORTANT

THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
OBLIGATIONS. THE 'SUMMARY OF THE DOCUMENT TO BE SERVED' WILL GIVE YOU SOME
INFORMATION ABOUT ITS NATURE AND PURPOSE YOU SHOULD HOWEVER READ THE
DOCUMENT ITSELF CAREFULL Y IT MAY BE NECESSARY TO SEEK LEGAL ADVICE
IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON
THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE
YOU LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.
ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY
WHERE THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO-.

                                     State Bar of Texas, Lawyer Referral
                                              Texas Law Center
                                            1414 Colorado Street
                                            Austin, Texas 78701
                                          Telephone: 512-427-1463
    Case 2:20-cv-00343-JRG-RSP Document 1-2 Filed 10/29/20 Page 16 of 16 PageID #: 23

                                                               CAUSE NO 20-0726

    SHARON PERKINS, INDIVIDUALLY                                                                 IN THE 71st JUDICIAL DISTRICT COURT
                                                                                                         OF HARRISON COUNTY, TEXAS
    AND AS REPRESENTATIVE OF THE ESTATE OF KELVIN PERKINS

    VS.

    GOPINDER MANGAT; BDS FREIGHT LINES LIMITED

                                                                   CITATION

    TO: THE SHERIFF OR ANY CONSTABLE OF TEXAS                                                        THE STATE OF TEXAS
        OR ANY OTHER AUTHORIZED PERSON                                                               COUNTY OF HARRISON

    TO: GOPINDER MANGAT
      39 SWITCHBACK TRAIL
       BRAMPTON, ONTARIO L6R 3H1

    Attached is a copy of PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS TO DEFENDANTS. This instrument was
    filed on the 23nl day of July, 2020, in the above cited cause number and court. The instrument attached describes the claim against
    you.                                                                                                                         i

      You have been sued. You may employ an attorney. If you or your attorney does not file a written answer with the District CleHc who
    issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citatiortand
    petition, a default judgment may be taken against you.

    TO OFFICER SERVING:

             This citation is issued 23rd day of July, 2020, under my hand and seal of said Court.

                                                                                     SHERRY GRIFFIS
                                                                                     Harrison County, Texas
                                                                                     Harrison County Courthouse
                                                                                     200 W. Houston St., STE 234
                                                                                     Marshall, TX 75670




$

                                                                                         DEPUTY CLERK

    Issued at the request of
f WITHERITE LAW GROUP, PLLC
  ADEWALE ODETUNDE
  10440 N. CENTRAL EXPRESSWAY SUITE 400
1 DALLAS, TEXAS 75231-2228

                                                   OFFICER/AUTHORIZED PERSON RETURN
  Came to hand at           o'clock .m., on the           day of              , 20 .
   Executed at                    __ __________ in                      County at       o’clock .m.
  on the         day of             . 20 , by delivering to     _______________________________
  defendant, in person, a true copy of this citation together with the accompanying copy of the petition
  attached thereto and i endorsed on said copy of the citation the date of delivery.
  To certify which I affix my hand officially this       day of             , 20 .
            Fee $
                                                                                     of         _County, Texas
                                                                    by.                         Deputy
I              Affiant
  On this day,                                       , known to me to be the person whose signature appears on the foregoing return,
  personally appeared. After being duly swom, he/she stated that this citation was executed by him/her in the exact manner recjed on
  the return.
  SWORN TO AND SUBSCRIBED BEFORE ME ON                                         .. 20_.


                                                               Notary Public
